Citation Nr: 0840854	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-16 591	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating in excess of 10 percent for an ankle 
condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The veteran had active service from June 1973 to June 1976. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, that denied the benefit sought on 
appeal.  The veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 


REMAND

The Board's review of the claims file reveals that further 
action on the claim for an increased rating for the veteran's 
service-connected ankle condition is necessary prior to final 
appellate review. 

The claims file reflects that the veteran is currently 
assigned a 10 percent evaluation for malunion of the left os 
calcis and the veteran essentially contends that the current 
evaluation assigned for that condition does not accurately 
reflect its severity.  He claims entitlement to a rating in 
excess of 10 percent.

The VA Schedule for Rating Disabilities provides several 
diagnostic codes under which ankle conditions may be rated, 
but most are inapplicable to the veteran's current condition.  
Under Diagnostic Code 5271 evaluation is based on limitation 
of motion of the ankle.  Where limitation of motion is 
moderate a 10 percent rating is assignable.  Where limitation 
of motion is marked a 20 percent rating is to be assigned.  

At the June 2005 examination the examiner assessed the 
veteran's ankle condition and noted age-appropriate 
osteopenia.  That examiner found no acute fractures or 
subluxations and noted that the veteran was able to walk 
without using assistive decides.  However, the Board notes 
that the examiner did not evaluate the range of motion of the 
veteran's ankle. 

Given the evidence, further development is necessary in the 
form of a medical examination.  The examination is necessary 
in order to determine the severity of the veteran's right 
ankle disability, including whether it results in impairment 
in the form of limitation of motion of the ankle.

It also appears that the veteran continues to receive regular 
treatment for his left ankle disability.  Updated treatment 
records should be obtained in light of the remand.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and inquire as to whether he has had any 
treatment for his left ankle condition 
since 2005.  If the veteran indicates 
that he has received any pertinent 
treatment, the RO/AMC should obtain and 
associate those records with the claims 
file.

2.  After securing any additional 
records, schedule a VA examination to 
determine the nature and severity of the 
veteran's service-connected left ankle 
disability.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner designated to examine 
the veteran.  All necessary tests and 
studies, including x-rays if necessary, 
should be conducted.  Range of motion 
studies must be conducted and all 
functional losses should be identified, 
such as pain on use, weakness, 
incoordination, fatigability, etc.  
Functional loss should be equated with 
"moderate" or "marked" limitation of 
motion.  The examiner, or a radiologist, 
should interpret the x-ray films and 
issue an opinion as to whether there is 
nonunion or malunion of the os calcis or 
astragalus.  All examination results, 
along with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

3.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  

When the requested development has been completed the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is no granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 10.1100(b) (2007).

